DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.
Claims 9 and 15 are objected to.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Substitute Specification filed on 4 May 2020 and in the claims as filed on 4 May 2020.

Priority
This Application is a continuation of PCT/US2018/036963 filed on 11 June 2018 which claims benefit under 35 USC §119(e) to US 62/517,571 filed 9 June 2017.
Priority is acknowledged and granted for each of claims 1-15 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 25 February 2022 and on 27 May 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.  However, the Information Disclosure Statements are not in compliance with 37 CFR 1.98(b) which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  In the IDS filed on 27 May 2020 Citation No. C1 lacks a year. This deficiency has been corrected. Annotated and signed copies of the documents are included with this Office Action.

Drawings
	The drawings filed on 2 March 2020 and the replacement drawings filed on 4 May 2020 are acknowledged and accepted.

Specification Objections
The Substitute Specification filed on 4 May 2020 is acknowledged. 
The disclosure is objected to because of the following informalities: 
The use of the terms Qiagen (paragraphs 59, 111, 116),  Illumina (paragraphs 69, 112, 117 and 120), Ion Torrent (paragraph 69), GridION (paragraph 70), SOLiD (paragraph 72), ThruPLEX (paragraphs 112, 117), AMPure (paragraphs 112, 117), Qubit (paragraphs 112, 117), Eppendorf (paragraphs 111, 116) and Lo-Bind (paragraphs 111, 116) which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph 73.
Paragraph 99 describes: “In some embodiments, defining a mathematical function comprises of consists using a Z-score.” The term “of” should be replaced with “or”.
In Paragraph 114 “FIG. 4” should be replaced with “FIG. 3” since the results of the CRC samples are shown in figure 3.
Appropriate correction is required.

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
In claim 9, “of” should be inserted between “method” and “any of claims 2-8”.
In claim 15, line 17 (step f) “and” should be inserted after “endpoints;”.
Appropriate correction is required.

Interpretation of non-limiting recitations
The following recitations in the claims do not limit the scope of the claimed method for the reasons stated below:
In claim 1, lines 27-31 the recitation of “to segregate distributions of quantities from the linked vectors into a first group and a second group, the first group comprising genomic coordinates with lesser difference to the mathematical function and the second group comprising genomic coordinates with greater difference to the mathematical function” is directed to an intended use of the defined mathematical function. This recitation does not limit the scope of the claimed method because it does not recite an active positive step of segregating distributions of quantities from the linked vectors into a first and a second group. 
	In claim 2, lines 15-16 (step f) the step of “f. diagnosing the disease or physiological condition in the subject” is a contingent limitation since it is only required “if the number of sentinel endpoints in the subject vector is above a threshold value. The MPEP §2111.04(II) explains: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10.” For the purpose of examination, the step of “f. diagnosing the disease or physiological condition in the subject” is not required to be performed.
In claim 3, the recitation of “to retain cfDNA having a length between an upper bound and a lower bound” is directed to an intended outcome of “some of the isolated cfDNA” being filtered. This recitation does not limit the scope of the claim because it does not recite a positive active step of filtering some of the isolated cfDNA.
In claim 15, lines 18-21 (step g) the step of “g. identifying the burden, severity, or clinical stage of the disease or physiological condition as having an increased burden, severity, or clinical stage” is a contingent limitation since it is only required “if the number of sentinel endpoints in the subject vector has more sentinel endpoints than a threshold value”. The MPEP §2111.04(II) explains: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10.” For the purpose of examination, the step of “g. identifying the burden, severity, or clinical stage of the disease or physiological condition as having an increased burden, severity, or clinical stage” is not required to be performed.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines, 7-8 (step c) recites: “c. sequencing first fragment endpoints of the first plurality of cfDNA fragments” and claim 1, lines 19-20 (step h) recites: “h. sequencing second fragment endpoints of the second plurality of cfDNA fragments”. 
The claim is unclear as to what is being sequenced from the first and second plurality of cfDNA fragments. The Applicant is asked to clarify whether the claim requires sequencing the endpoints of one fragment (first fragment endpoints) of the first plurality of cfDNA fragments and sequencing the endpoints of one fragment (second fragment endpoints) of the second plurality of cfDNA fragments or, whether the claim requires sequencing the endpoints of all the fragments in each of the first and the second plurality of cfDNA fragments. If the Applicant’s intention is to set forth that what is being sequenced are all the fragments of the first and second plurality of cfDNA fragments, the following amendment is suggested: “c. sequencing  and “h. sequencing ”.  Clarification is requested.
For examination purposes the claim will be interpreted as requiring sequencing the endpoints of all the fragments present in each of the first and second plurality of cfDNA fragments.
Claim 1, lines 9-11 (step d) recites: “d. determining genomic locations of the first fragment endpoints within a reference genome for at least some of the first plurality of cfDNA fragments as a function of the sequences” and claim 1, lines 21-23 (step i) recites: “i. determining genomic locations of the second fragment endpoints within the reference genome for at least some of the second plurality of cfDNA fragments as a function of the sequences”.
Firstly, the recitation that the determination of genomic location of the endpoints is for a first/second fragment (singular) endpoints followed by the recitation that said determination is performed for “at least some of the ...plurality of cfDNA fragments” is unclear as to whether the genomic locations of the endpoints is being determined for one cfDNA fragment or for a plurality of cfDNA fragments. If the Applicant’s intention is to set forth that the determination of the genomic locations is being performed for at least some of the fragments of the first plurality of cfDNA fragments and, for at least some of the fragments of the second plurality of cfDNA fragments, the claim should be amended accordingly. Secondly, the recitation of “as a function of the sequences” is unclear as to what aspect of steps d) and i) is “as a function of the sequences” and as to what do these “sequences” pertain to. There is no recitation in claim 1 for “sequences”.  The Applicant is asked to clarify whether the determination of the genomic locations of the first and second fragment endpoints is based on a sequence comparison or, whether the determination is based on the sequenced endpoints of the first and second plurality of cfDNA fragments. Clarification is requested.
Claim 1, lines 12-13 (step e) and 24-25 (step j) recites: “e. determining a first vector comprising the number of first fragment endpoints observed at each genomic location” and “j. determining a second vector comprising the number of second fragment endpoints observed at each genomic location”.
The claim is unclear because there is no recitation for a number of first and second fragment endpoints observed at each genomic location. The claim does not recite a step of determining the number of first and second fragment endpoints at a genomic location which renders the claim indefinite as to what is the source of the data included in each of the first and the second vector. The Specification at page 15, section IX, paragraphs 82 and 84 describe that “The number of fragment endpoints observed at each location are counted” and that “In some embodiments, after fragment endpoint extraction, endpoints observed at each genomic location are counted within physiological states and across samples in at least one of two ways, as either binary counts or integer counts.” To obviate this rejection the Examiner suggests amending the claim to include a step of counting the number of first fragment endpoints and second fragment endpoints observed at each genomic location. Clarification is requested.
Claim 1, line 26 (step k) recites: “k. linking the first vector and the second vector”.
The claim is unclear as to what aspect of the vectors are being “linked” and what the “linking” comprises. The claim requires the determination of two vectors, each comprising a number of endpoints at a genomic location. The broadest most reasonable interpretation of the term is that it requires joining (linking) two sets of information (vectors) wherein aid vectors comprise, as attribues, a number and a genomic location. However, the claim does not recite what aspect of the vectors is being joined or linked and what encompasses the step of “linking the first and the second vectors”.  The Specification at paragraph 84 describes that: “Vectors are linked. In some embodiments, the vectors are linked by linking genomic locations between the vectors. In some embodiments, the vectors are linked by
summing genomic locations between the vectors.” However, this portion of the Specification fails to provide any guidance of what constitutes “linking” vectors because there is no further explanation of what constitutes the “sum” of a genomic location and there is no further explanation of what aspect of the genomic locations of each vector is being linked. Clarification is requested.
Claim 1, lines 27-31 (step l) recites: “l. defining a mathematical function to segregate distributions of quantities from the linked vectors into a first group and a second group, the first group comprising genomic coordinates with lesser difference to the mathematical function and the second group comprising genomic coordinates with greater difference to the mathematical function”.
Firstly, the claim is unclear as to what is being segregated by the mathematical function. The claim does not recite that “distributions of quantities” for the linked vectors are determined. The claim recites vectors comprising numbers of endpoints observed at genomic locations. Secondly, the claim is unclear as to what do the “quantities” pertain to. The Applicant is asked to clarify what aspect of the linked vectors is being quantified so that the distribution of said quantities can be “segregated” in two groups by the mathematical function. Thirdly, the recitation of a mathematical function “to segregates distributions of quantitates” into a first and a second group is unclear. The Specification at paragraph 28 describes that the mathematical function is an equation. An equation is a mathematical statement that is made up of two expressions connected by an equal sign. A mathematical function/equation may define a line or plane that segregates two distributions of elements but the mathematical function/equation per se cannot “segregate” distributions of quantities in groups. The Applicant is asked to clarify what aspect of the mathematical function is being used to segregate distributions of quantities into two groups. Fourthly, the recitation of a group comprising genomic coordinates with “lesser” or “greater” difference to the mathematical function is unclear. A genomic coordinate defines a location of a gene and consists of a chromosome name and integers that together define the location within a reference genome. Since the claim does not recite what the “mathematical function” is, the claim is unclear as to what aspect of the mathematical function is being compared with the “genomic coordinates” to ascertain a difference that provides a demarcation between the first and the second group. Fifthly, the claim is unclear as to what do the “genomic coordinates” pertain to. Clarification is needed as to whether the genomic coordinates pertain to the genomic locations of the first fragment endpoints or, to the second fragment endpoint or to a combination of the first and the second fragment endpoints. Clarification is requested.
Claim 1, lines 32-33 (step m) recites: “identifying one or more sentinel endpoints as members of the second group”.
Firstly, the claim is unclear because there is no recitation the “one or more sentinel endpoints” are identified. The claim recites steps of sequencing endpoints and determining genomic location of said endpoints. See lines 7-10 (steps and d) and lines 19-22 (steps h and i). There is no recitation in the claim for identifying or characterizing these endpoints as “sentinel endpoints” and, there is no recitation in the claim for the criteria needed to identify or characterize an endpoint as “sentinel”.  Therefore, the claim is unclear what is being characterized as members of the second group. Secondly, the claim is unclear because there is no positive recitation of a “second group”. For the reasons stated in the section of claim interpretation of non-limiting recitations above, the recitation of “to segregate distributions of quantities from the linked vectors into a first group and a second group, the first group comprising genomic coordinates with lesser difference to the mathematical function and the second group comprising genomic coordinates with greater difference to the mathematical function” does not limit the scope of the claim. To obviate this rejection the Examiner suggests amending the claim to recite a positive active step of segregating the quantities of the linked vectors into a first and a second group. Clarification is requested.
For the purpose of examination, the claim will be interpreted as requiring identifying the endpoints of cfDNA fragments isolated from a biological sample.
Claim 2, lines 9-10 (step c) and claim 15, lines 10-11 (step c) recite: “c. sequencing subject fragment endpoints of the subject plurality of cfDNA fragments”.
The claims are unclear as to what is being sequenced from the subject plurality of cfDNA fragments. The Applicant is asked to clarify whether the claims require sequencing the endpoints of one fragment (subject fragment endpoints) of the subject plurality of cfDNA fragments or whether the claims require sequencing the endpoints of all the fragments of the subject plurality of cfDNA fragments. If the Applicant’s intention is to set forth that what is being sequenced are all the fragments of subject plurality of cfDNA fragments, the following amendment is suggested: “c. sequencing .  Clarification is requested.
For examination purposes the claims will be interpreted as requiring sequencing the endpoints of all the fragments present in the subject plurality of cfDNA fragments.
Claim 2, lines 11-12 (step d) recites: “d. determining genomic locations of the subject fragment endpoints within the reference genome as a function of the sequences”.
The recitation of “as a function of the sequences” is unclear as to what aspect of step d) is “as a function of the sequences” and as to what do these “sequences” pertain to. There is no recitation in neither claim 1, from which claim 2 depends nor in claim 2 itself, for “sequences”.  The Applicant is asked to clarify whether the determination of the genomic locations of the subject fragment endpoints is based on a sequence comparison or, whether the determination is based on the sequenced endpoints of the subject plurality of cfDNA fragments. Clarification is requested.
Claim 2, lines 13-14 (step e) and claim 15, lines 15-16 (step e) recite: “e. determining a subject vector comprising the number of subject fragment endpoints observed at each genomic location”.
The claims are unclear because there is no recitation for a number of subject fragment endpoints observed at each genomic location. Neither claim 1, from which claims 2 and 15 depend, nor claims 2 and 15 themselves recite a step of determining a number of subject fragment endpoints at a genomic location which renders the claims indefinite as to what is the source of the data included in the subject vector. The Specification at page 15, section IX, paragraphs 82 and 84 describe that “The number of fragment endpoints observed at each location are counted” and that “In some embodiments, after fragment endpoint extraction, endpoints observed at each genomic location are counted within physiological states and across samples in at least one of two ways, as either binary counts or integer counts.” To obviate this rejection the Examiner suggests amending the claims to include a step of counting the number of fragment endpoints observed at each genomic location. Clarification is requested.
Claim 2, lines 1-4 and 15-16 (step f) recites: “The method of claim 1, further comprising diagnosing a disease or physiological condition in a subject in need thereof...comprising: f. diagnosing the disease or physiological condition in the subject if the number of sentinel endpoints in the subject vector is above a threshold value.”
Firstly, the recitation that the method of claim 1 further comprises “diagnosing a disease or physiological condition in a subject” followed by the recitation that the diagnosis is conditioned to whether a number of sentinel endpoints is above a threshold value renders the claim indefinite as to whether the step of diagnosing is required in the claim or whether this step is only required when the sentinel endpoints are above a threshold value. Secondly, the claim is unclear as to what is the condition for “diagnosing the disease or physiological condition”. The claim does not recite that sentinel endpoints are identified and that the “subject vector” includes “sentinel endpoints”. Since the claim does not recite what a “sentinel” endpoint is, the manner in which a “sentinel endpoint” is determined and how the “sentinel endpoint” is related to a disease or physiological condition, the claim is unclear as to what aspect of a number of “sentinel endpoint” being above a threshold provides the basis for a diagnosis. Clarification is requested. 
For examination purposes the claim will be interpreted as requiring diagnosing a disease or physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample of a subject is above a threshold value. 
In claims 7, 12 and 14 the use of the transitional phrase “comprises or consists” to set forth wat constitutes the “genomic annotations” (claims 7 and 14) and to set forth what constitutes the “biological sample” (claim 12) renders the claims indefinite. The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. The claims are unclear as to whether the genomic annotations (claims 7 and 14) include only transcription start sites (TSS) or whether it includes other elements and, whether the biological sample (claim 12) includes only whole blood, peripheral blood plasma, urine, cerebral spinal fluid or whether it includes other types of samples. The metes and bounds of the claims cannot be ascertained. Clarification is requested.
For examination purposes the claims will be interpreted as requiring the transitional phrase “comprising” (open ended).
Claim 15, lines 12-13 (step d) recites: “d. determining genomic locations of the subject fragment endpoints within the reference genome for at least some of the subject plurality of cfDNA fragments as a function of the sequences”.
Firstly, the recitation that the determination of the genomic location of the endpoints is for the subject fragment (singular) followed by the recitation that said determination is performed for “at least some of the ...plurality of cfDNA fragments” is unclear as to whether the genomic locations of the endpoints is being determined for one fragment or for at least some of the plurality of cfDNA fragments. Secondly, the recitation of “as a function of the sequences” is unclear as to what aspect of steps d) and i) is “as a function of the sequences” and as to what do these “sequences” pertain to. There is no recitation in claim 1, from which claim 15 depends, for “sequences”.  The Applicant is asked to clarify whether the determination of the genomic locations of the first and second fragment endpoints is based on a sequence comparison or, whether the determination is based on the sequenced endpoints of the first and second plurality of cfDNA fragments. Clarification is requested.
Claim 15, line 17 (step f) recites: “f. comparing the subject vector to the sentinel endpoints”.
The claim is unclear as to what aspect of the subject vector is being compared to the sentinel endpoints. The claim recites that the subject vector comprises “the number of subject fragment endpoints observed at each genomic location”. As such, the attributes of the vector are a number of fragment endpoints and a genomic location, none of which is related to “sentinel endpoints”.  Clarification is requested.
Claim 15, lines 1-4 and 18-21 (step g) recites: “The method of claim 1, further comprising determining that a disease or physiological condition in a subject has an increased burden, severity, or clinical stage (...) the method comprising: 
g. identifying the burden, severity, or clinical stage of the disease or physiological condition as having an increased burden, severity, or clinical stage if the number of sentinel endpoints in the subject vector has more sentinel endpoints than a threshold value.”
Firstly, the recitation that the method of claim 1 comprises “determining that a disease or physiological condition in a subject has an increased burden, severity, or clinical stage” followed by the recitation of “identifying the burden, severity, or clinical stage of the disease or physiological condition as having an increased burden, severity, or clinical stage” is unclear. The claim recites that “a disease or physiological condition in a subject has an increased burden, severity, or clinical stage” is determined. Therefore, the recitation that the method also comprises identifying that “the disease or physiological condition in a subject has an increased burden, severity, or clinical stage” is unclear as to what is the relationship between the “determining” and the identifying steps. Further, the recitation that the “identifying” is conditioned to whether a number of sentinel endpoints in the subject vector “has more” sentinel endpoints than a threshold value renders the claim indefinite as to whether the step of determining that a disease or physiological condition in a subject has an increased burden, severity, or clinical stage is required in the claim or whether the step of determining is superseded by the conditioned “identifying” step (step g). The Applicant is asked to clarify what is the purpose of performing an identification of an aspect that has already been determined. Secondly, the claim is unclear as to what is the condition for “identifying that a disease or physiological condition in a subject has an increased burden, severity, or clinical stage”. The claim does not recite that “sentinel endpoints” are identified and that the “subject vector” includes “sentinel endpoints”. Since the claim does not recite what a “sentinel” endpoint is, the manner in which a “sentinel endpoint” is determined and how the “sentinel endpoint” is related to a disease or physiological condition, the claim is unclear as to what aspect of a number of “sentinel endpoints” in a vector being “more” than the sentinel endpoints in a threshold level provide the basis for the recited identification. Clarification is requested. 
For examination purposes the claim will be interpreted as requiring identifying an increased burden, severity, or clinical stage of a disease or a physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample is above a threshold value. 
The term “more” in claim 15 is a relative term which renders the claim indefinite. The term “more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what “more sentinel endpoints” constitutes nor can “more” sentinel endpoints be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “more”.
Claims 3-4, 5-6, 8-11 and 13 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The Specification does not reasonably provide enablement for diagnosing a disease or physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample is above a threshold (claim 2) and for identifying an increased burden, severity, or clinical stage of a disease or a physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample of a subejct is above a threshold (claim 15). The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted herein that this rejection is solely based on the claim interpretation provided for claims 2 and 15 in light of the issues of indefiniteness identified under 35 USC §112(b) section above.
Claim 2 depends from claim 1 and is directed to a method for identifying one or more sentinel endpoints of cfDNA fragments isolated from a biological sample of a subject. The method comprises identifying the endpoints of cfDNA fragments isolated from a biological sample (per claim 1) and diagnosing a disease or physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample is above a threshold value (per claim 2).  As such, the Specification must describe how to diagnose a disease or physiological sate in a subject based on a number of endpoints of isolated cfDNA fragments obtained from a biological of a subject sample being above a threshold value. 
Claim 15 depends from claim 1 and is directed to a method for identifying one or more sentinel endpoints of cfDNA fragments isolated from a biological sample of a subject. The method comprises identifying the endpoints of cfDNA fragments isolated from a biological sample (per claim 1) and identifying an increased burden, severity, or clinical stage of a disease or a physiological condition if the number of endpoints of cfDNA fragments isolated from a biological sample of a subject is above a threshold value (per claim 15).   As such, the Specification must describe how to identify an increased burden, severity, or clinical stage of a disease or physiological condition based on a number of endpoints of isolated cfDNA fragments obtained from a biological of a subject sample being above a threshold value.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2), the claims are directed to methods for identifying one or more sentinel endpoints of cfDNA fragments isolated from a biological sample of a subject comprising diagnosing a disease or physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample is above a threshold value (claim 2) and, identifying an increased burden, severity, or clinical stage of a disease or a physiological condition if the number of endpoints of cfDNA fragments isolated from a biological sample of a subject is above a threshold value (claim 15). The claims do not define the type of the biological sample and/or the condition of the subject from which the samples are obtained and, the claims do not define the disease or physiological condition being diagnosed or for which a burden, severity or clinical stage is being identified.  The Specification at paragraph 52 describes that the subject can be a human or a non-human subject including non-human mammal. As such, the “subject” reads on humans and animals of any species. At paragraphs 54-58 the Specification describes that “Biological samples can be any type known to one skilled in the art and may be obtained from any subject”.   At paragraphs 90-93, the Specification describes that the “disease or physiological condition” includes diseases and healthy states and that the disease or physiological condition includes various types of cancer and non-cancer conditions such as pregnancy, autoimmune diseases and cardiac related diseases.  Thus, the Specification must describe how to diagnose disease or physiological condition if a number of endpoints of cfDNA fragments isolated from a biological sample is above a threshold value (claim 2) and how to identify an increased burden, severity, or clinical stage of a disease or a physiological condition if the number of endpoints of cfDNA fragments isolated from a biological sample of a subject is above a threshold value, wherein the subject can include mammals and non-mammals and wherein the sample can include any sample known in the art and the disease or physiological condition includes disease and healthy states, cancer and non-cancer related conditions.
With regard to (3), (4) and (5) as evidenced by Bronkhorst, A. J et. al.; “Cell-free DNA: Preanalytical variables”, Clinica Chimica Acta, Volume 450, 2015, Pages 243-253, the art in the field of cell-free DNA (cfDNA) analysis in clinical practice, at the time of the invention, teaches that cfDNA had been shown to originate from healthy and diseased subjects and that, the disease states in which cfDNA was observed included not only cancer but other non-cancer related disease states. See page 244, col. 1 under “Introduction” and page 245, col. 2 under “Is the use of cfDNA as a biomarker feasible” in which Bronkhorst explains that elevated levels of cfDNA have been associated with a myriad of other disease/conditions including diabetes, myocardial infarction, stroke, organ transplant rejection, traumatic injuries amongst others.” Bronkhorst also discusses the complexity in the analysis of cfDNA for diagnostic purposes and explains the difficulties in demarcating cfDNA from different sources. Specifically, Bronkhorst at page 244 under “Translation of cfDNA analysis to clinical practice” explains: 
“despite showing great promise as potential biomarkers, quantitative analyses of cfDNA have not yet been translated to clinical practice and routine application seems distant. This struggle can be attributed to three overlapping factors, and can be summarized as follows: (i) a lack of knowledge regarding the origin and function of cfDNA, (ii)insufficient molecular characterization, and (iii) the absence of an analytical consensus.” 
The art in the field also describes the challenges faced in the development of cfDNA diagnostic tests. Of particular concern is the need for sensitivity and specificity which cannot be achieved without querying many genes simultaneously, a very high sequencing depth in order to reliably measures cfDNA in a background of mostly non-tumor-derived. See Aravanis, M. A. et al; “Next-Generation Sequencing of Circulating Tumor DNA for Early Cancer Detection”, Cell, Volume 168, Issue 4, 2017, Pages 571-574, particularly pages 571-573 under “Challenges for Cancer Screening” and Table 1. Aravanis at page 572, col. 1 explains:
“At present, relatively little is known about the biology of cfDNA, such as the mechanism through which it is produced and comes into systemic circulation, and the physiologic variability (e.g., diurnal variation) and kinetics of clearance. Further, the quantitative relationship between the relative and absolute level of ctDNA in the blood and biological features of a tumor (genotype, size, vascularity, anatomy) are not known. Basic research into the fundamental biology of ctDNA is needed to interpret ctDNA signals and their associations with clinical manifestations of cancer.” 

Then at page 572, col. 3, Aravanis explains:
“Clinical development of a ctDNA-based approach for broadly applicable cancer screening requires very large-scale clinical evidence for both test development and demonstration of clinical utility. Test development needs to address the dual challenges of sensitivity for early stage disease and the need for exquisite specificity. For sensitivity, the low level of signal in early stage disease, as well as the heterogeneity of cancer genomes present in the population, needs to be overcome to achieve efficacy. For each targeted tumor type, it is expected that at least several hundred of examples of cancer patients, particularly early stage patients, are required to adequately characterize the potential cancer-defining variants observable in plasma. To confirm that variants are indeed cancer-defining, test development must also evaluate specificity in plasma-cell-free DNA profiles from large numbers of healthy individuals without a known diagnosis of cancer and who are representative controls for the cancer population.”

Further, evidence of the current state of the art and the challenges in the use of cfDNA for diagnosis and prognosis are extensively explained by Zou, Z. et al; “Technologies for analysis of circulating tumor DNA: Progress and promise”, Trends in Analytical Chemistry 97(2017) 36-49 who explains:
“Although liquid biopsies have a great potential, analysis of ctDNA has not yet been used in clinical practice because there have some major hurdles in this domain. One is the lack of standardization of techniques. Differences in the nucleic acid purification method, detection technology, and laboratory protocol often lead to different profiling results. Consequently, interpretation of differential expression data and comparisons across different studies has to be done with a note of caution, as standard deviations can span several orders of magnitude. Such statistical errors are particularly worrisome for down-regulated and low copy number targets. So, a large number of prospective clinical researches are needed to validate the use of liquid biopsy for clinical practice. Meanwhile, the standardized protocols of all operating steps of techniques should be established. The other one is that ctDNA analysis has the great attribute of ease of collection and high-throughput analysis. Improvements in NGS technologies and an ongoing reduction in cost suggest that unbiased approaches will likely play an increasing role in analysis of ctDNA in the future. In addition, future ctDNA analysis will heavily depend on the ability to perform frequent liquid biopsies, and in general, on profiling various nucleic acids in serum and other physiological samples for screening, diagnostic, and prognostic applications.” See page 47, col. 1.

In light of the above, it is clear the use of cfDNA for diagnostic and prognostic purposes requires addressing multiple aspects ranging from the collection of samples to the specific sequencing of cfDNA and, the interpretation of the results. Further, it is evident from the teachings of Bronkhorst, Aravanis and Zou that the type of sample and the condition of the subject from which the sample is obtained are of particular relevance to assess the reliability of cfDNA in the clinical practice. Further, with regard to the practical use of cfDNA for diagnosis and prognosis, the cited art to Bronkhorst, Aravanis and Zou refer to multiple publications on the use of cfDNA in the clinical practice, none of which describe the use of the number of cfDNA fragment endpoints for diagnostic and prognostic purposes. More specifically and, in addition to the work referred to in Bronkhorst, Aravanis and Zou, the prior art at the time of the invention teaches methods to detect cancer and predict the tissue of origin of cfDNA obtained from a blood sample using genome-wide methylation data (see Kang, S., et al. “CancerLocator: non-invasive cancer diagnosis and tissue-of-origin prediction using methylation profiles of cell-free DNA”. Genome Biol 18, 53 (2017)), methods to detect cfDNA in blood samples from patients with acute myocardial infraction using quantitative real-time PCR (see Arafat, E. S. et. al. “Circulating cell-free DNA as a sensitive biomarker in patients with acute myocardial infarction.” Menoufia Med J 2018;31:772-9) and methods to determine tumor burden based on the quantification of cfDNA levels in plasma (see  Valpione, S. et. al. “Plasma total cell-free DNA (cfDNA) is a surrogate biomarker for tumour burden and a prognostic biomarker for survival in metastatic melanoma patients”, European Journal of Cancer, Volume 88, 2018, Pages 1-9), amongst others. Of particular relevance in the work described by Bronkhorst, Aravanis, Zou, Kang, Arafat and Valpione is the knowledge of the type of sample, mechanisms of interest (i.e. epigenetic mechanisms) and the use data derived from cfDNA fragments obtained from samples of healthy subjects and subjects with a known disease state. There are no teachings available in the art at the time of the inventio on how to use the number of endpoints of cfDNA fragments obtained from any type of sample known in the art, to diagnose a disease or provide a prognosis of a physiological condition including any cancer and non-cancer conditions, wherein the sample is obtained from any subject including mammalian and non-mammalian subjects. 
As such, based on the teachings of the prior art, a person of ordinary skill in the art would be capable of recognizing the complexity and challenges of the use of cfDNA for diagnostic and prognostic purposes and would be enabled to elucidate how to use cfDNA obtained from blood to detecting cancer and predict its tissue of origin, detect cfDNA in blood samples from patients with acute myocardial infraction using quantitative real-time PCR and determine tumor burden based on the quantification of cfDNA levels in plasma. 
With regard to (6) and (7) the Specification does not describe how to diagnose a disease or physiological condition based on a number of endpoints of cfDNA fragments isolated from a biological sample of a subject being above a threshold value (claim 2) and how to identify an increased burden, severity, or clinical stage of a disease or a physiological condition from a number of endpoints of cfDNA fragments isolated from a biological sample of a subject being above a threshold. 
The Specification at paragraph 110 section XV. “Diagnosis, Reports and Treatment” describes:
“Some embodiments comprise providing a report, and recommending treatment for the disease or physiological condition. An electronic report with scores can be generated to indicate diagnosis or prognosis. If an electronic report indicates there is a treatable disease, the electronic report can prescribe a therapeutic regimen or a treatment plan. A diagnosis of a physiological condition may be made by a qualified healthcare practitioner based on the sentinel endpoints or based on sentinel endpoints in combination with one or another factors.”

There is no description of how to diagnose a disease or medical condition and how the identify a burden, severity or clinical stage of a disease or physiological condition based on a number of endpoints or “sentinel” endpoints being above a threshold value. The Specification describes three examples at paragraphs 111-125. The first and the second examples describe the analysis of cfDNA obtained from plasma samples of healthy individuals and individuals with clinical diagnosis of colorectal cancer (CRC) and ovarian cancer (OVC). These examples describe what appears to be the use or a “mathematical functions” to segregate observations into two groups wherein the observations pertain to sequenced endpoints of the cfDNA observed at a genomic coordinate. See figures 3 and 4. Example 3 explains the use a “filter” to segregate endpoint targeted sequence data from samples obtained from healthy individuals and from individuals with a clinical diagnosis of CRC. None of these examples pertain to the diagnosis or prognosis of a disease or physiological condition. The skilled artisan would not be enabled to practice the full scope of the claimed invention because the Specification does not describe how to use a number of endpoints of cfDNA fragments isolated from a biological sample being a above a threshold to provide a diagnosis or prognosis of a disease or physiological condition.
With regard to (8)  there is a significant degree of undue experimentation since the skilled artisan would have to elucidate how to correlate a number of endpoint being above a threshold with a disease or physiological condition, how to establish a threshold for such purpose, how the sample type, the manipulation and post-processing of the sample affect the amount of cfDNA available for analysis and what attributes of the endpoints, including their number, can provide an unambiguous diagnosis of a disease and a prognosis for said disease. At the time of the invention, there was no knowledge available in the art on how to approach these aspects. The complexity in the use of cfDNA in the clinical practice for diagnosis and prognosis purposes is evidenced by the teachings of Bronkhorst, Aravanis, Zou, Kang, Arafat and Valpione and the disclosure does not provide guidance on how to perform a diagnosis or prognosis of a disease based solely on a number of cfDNA endpoints being above a threshold. 
Based on the above, the Examiner submits that the Specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention of claim 1. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory classes of invention.
 (2A)(1): Independent Claim 1 (method) is directed to the following judicial exceptions:
A. Abstract ideas which encompass mental processes:  
“e. determining a first vector comprising the number of first fragment endpoints observed at each genomic location”,
“j. determining a second vector comprising the number of second fragment endpoints observed at each genomic location” and
“m. identifying one or more sentinel endpoints as members of the second group.”

B. Abstract ideas which encompass a mathematical concept: 
“k. linking the first vector and the second vector” and

“l. defining a mathematical function to segregate distributions of quantities from the linked vectors into a first group and a second group.”
With respect to claim 1, the step of determining a first and a second vector and, the step of identifying one or more sentinel endpoints are process that, under their broadest resonable interpretation, cover their performance in the mind, i.e. mental steps. The Specification at paragraph 50 describes a vector as an object comprising a number of fragment endpoints at a given genomic location. The human mind is capable of arranging information as a vector by correlating two attributes such as a number and a location. With regard to the step of identifying endpoints, the human mind is capable of performing identifications given that an attribute and/or a reference is provided. In the instant case, said identification is described in the Specification as including a visual inspection of sets of points on a plot. See paragraph 80. With regard to the step of linking the first and the second vector, the Specification at paragraph 84 described that linking can be performed by summing. As such this step encompasses a mathematical concept as a mathematical calculation. With regard to the step of defining a mathematical function, this step encompasses a mathematical concept as a mathematical relationship.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following non-abstract additional elements:
Claim 1(method):
“a. isolating cell-free DNA (cfDNA) from biological sample(s) from one or more subjects with at least one first physiological state, the isolated cfDNA comprising a first plurality of cfDNA fragments;”
“b. constructing at least one first sequencing library from the first plurality of cfDNA fragments;” 
“c. sequencing first fragment endpoints of the first plurality of cfDNA fragments;” 
“d. determining genomic locations of the first fragment endpoints within a reference genome for at least some of the first plurality of cfDNA fragments as a function of the sequences;” 
“f. isolating cfDNA from biological sample(s) from one or more subjects with at least one second physiological state, the isolated cfDNA comprising a second plurality of cfDNA fragments;” 
“g. constructing at least one second sequencing library from the second plurality of cfDNA fragments;” 
“h. sequencing second fragment endpoints of the second plurality of cfDNA fragments” and
“i. determining genomic locations of the second fragment endpoints within the reference genome for at least some of the second plurality of cfDNA fragments as a function of the sequences.”
In claim 1 the recited additional elements do not integrate the exception into a practical application because these elements not impose any meaningful limits on practicing the abstract ideas. Steps a-d, f, g, h and i above, are pre-solution activities, recited at a high level of generality and are nominally directed to the main process. These steps are necessary processing and bioinformatic steps performed to generate data for use in the determining the first and the second vectors, defining a mathematical function and identifying sentinel endpoints (abstract) steps. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements, either alone or in combination, meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. Claim 2, 9, 13 and 15 recite additional abstract steps, claim 3 recites an intended use of filtering cfDNA, claim 4 recites upper and lower bounds of cfDNA lengths, claims 4-7 and 14 recite attributes of the genomic locations, claim 8 recites an additional step of providing a report which does not integrate the exceptions into a practical application, claims 10 and 11 recite attributes of the disease or physiological condition and claim 12 recites attributes of the biological sample. 
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the combination of additional elements does not integrate the exceptions into a practical application. The combination of elements does not amount to significantly more than the recited abstract ideas. The steps of isolating cell-free DNA (cfDNA) from biological samples (steps a and f), constructing sequencing libraries from the cfDNA fragments (steps b and g), sequencing cfDNA fragments (steps c and h) and determining genomic locations of cfDNA fragments (d and i) are well-understood, routine and conventional in the cfDNA analysis in the clinical practice. Evidence of this fact can be found in Franczack, C. et al. “Technical considerations for circulating tumor DNA detection in oncology”; Expert Review of Molecular Diagnostics, 2019, Vol. 19, No. 2, 12-135 and the references cited therein. See Franczack at page 122, under “2. Preanalytical considerations for samples” which describes the extraction of cfDNA from biological samples and pages 128-129 under “4. Next-generation sequencing-based methods” and Table 4 which describes that NGS techniques require DNA extraction, library preparation, sequencing, bioinformatics and biological interpretation. 
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0287645 to Abdueva.
Abdueva teaches a method for determining a presence or absence of a genetic aberration in deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject.
With regard to claim 1, Abdueva teaches a method of identifying one or more sentinel endpoints (¶ 18, 336; Figures 8 and 9)
comprising: 
a. isolating cell-free DNA (cfDNA) from biological sample(s) from one or more subjects with at least one first physiological state, the isolated cfDNA comprising a first plurality of cfDNA fragments (¶ 140, 205, 305, 334).
 b. constructing at least one first sequencing library from the first plurality of cfDNA fragments (¶ 143, 184, 243, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
c. sequencing first fragment endpoints of the first plurality of cfDNA fragments (¶ 18, 143, 184, 192, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
d. determining genomic locations of the first fragment endpoints within a reference genome for at least some of the first plurality of cfDNA fragments as a function of the sequences (¶ 143-147, 184, 305).
e. determining a first vector comprising the number of first fragment endpoints observed at each genomic location (¶ 191). Abdueva teaches generating input vectors comprising genomic positions of mappable fragments across a genome to generate a multi-parametric model.
f. isolating cfDNA from biological sample(s) from one or more subjects with at least one second physiological state, the isolated cfDNA comprising a second plurality of cfDNA fragments (¶ 140, 205, 305, 334).
g. constructing at least one second sequencing library from the second plurality of cfDNA fragments (¶ 143, 184, 243, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
h. sequencing second fragment endpoints of the second plurality of cfDNA fragments (¶ 18, 143, 184, 192, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
i. determining genomic locations of the second fragment endpoints within the reference genome for at least some of the second plurality of cfDNA fragments as a function of the sequences (¶ 143-147, 184, 305).
j. determining a second vector comprising the number of second fragment endpoints observed at each genomic location (¶191). Abdueva teaches generating input vectors comprising genomic positions of mappable fragments across a genome to generate a multi-parametric model.
k. linking the first vector and the second vector (¶ 288, 293; Figures 8, 9 and 15). Abdueva teaches joining the multi-parametric models corresponding to a subject with a tumor and to a subject without a tumor.
l. defining a mathematical function to segregate distributions of quantities from the linked vectors into a first group and a second group, the first group comprising genomic coordinates with lesser difference to the mathematical function and the second group comprising genomic coordinates with greater difference to the mathematical function (¶ 288, 337-339). 
m. identifying one or more sentinel endpoints as members of the second group (¶ 291; Figure 13).
With regard to claim 2, Abdueva teaches the method of claim 1, further comprising diagnosing a disease or physiological condition in a subject in need thereof, wherein the at least one first physiological state is a healthy state and the at least one second physiological state is a disease state (¶ 306).
comprising:
a. isolating cfDNA from biological sample(s) from the subject, the isolated cfDNA comprising a subject plurality of cfDNA fragments (¶ 140, 205, 305, 334).
b. constructing a subject sequencing library from the subject plurality of cfDNA fragments (¶ 143, 184, 243, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.

c. sequencing subject fragment endpoints of the subject plurality of cfDNA fragments (¶ 18, 143, 184, 192, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
d. determining genomic locations of at least some of the subject fragment endpoints within the reference genome as a function of the sequences (¶ 143-147, 184, 305).
e. determining a subject vector comprising the number of subject fragment endpoints observed at each genomic location (¶ 191). Abdueva teaches generating input vectors comprising genomic positions of mappable fragments across a genome to generate a multi-parametric model.
f. diagnosing the disease or physiological condition in the subject if the number of sentinel endpoints in the subject vector is above a threshold value (¶ 195, 306).
With regard to claim 3, see Abdueva at ¶ 307.
With regard to claim 4, see Abdueva at ¶ 339 and 250.
With regard to claims 5-7 and 14, see Abdueva at ¶ 79, 146, 171, 237, 240.
With regard to claim 8, see Abdueva at ¶ 221 and Figure 5. Abdueva teaches providing a report (heat plot) with scores (plasma deregulation scores).
With regard to claim 9, see Abdueva at ¶ 4.
With regard to claim 10 and 11, see Abdueva at ¶ 140 and 235.
With regard to claim 12, see Abdueva at ¶ 139.
With regard to claim 13, see Abdueva at ¶ 206.
With regard to claim 15, Abdueva teaches the method of claim 1, further comprising determining that a disease or physiological condition in a subject has an increased burden, severity, or clinical stage, wherein the at least one first physiological state is a disease state or physiological condition and the at least one second physiological state is the disease state or physiological condition with an increased burden, severity, or clinical stage (¶ 195, 221).
the method comprising: 
a. isolating cfDNA from biological sample(s) from the subject, the isolated cfDNA comprising a subject plurality of cfDNA fragments (¶ 140, 205, 305, 334).
b. constructing a subject sequencing library from the subject plurality of cfDNA fragments (¶ 143, 184, 243, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
c. sequencing subject fragment endpoints of the subject plurality of cfDNA fragments (¶ 143, 184, 305). Abdueva teaches that techniques for sequencing cfDNA and mapping to reference genomes are known in the art.
d. determining genomic locations of the subject fragment endpoints within the reference genome for at least some of the subject plurality of cfDNA fragments as a function of the sequences (¶ 143-147, 184, 305).
e. determining a subject vector comprising the number of subject fragment endpoints observed at each genomic location (¶ 191). Abdueva teaches generating input vectors comprising genomic positions of mappable fragments across a genome to generate a multi-parametric model.
f. comparing the subject vector to the sentinel endpoints (¶191).
g. identifying the burden, severity, or clinical stage of the disease or physiological condition as having an increased burden, severity, or clinical stage if the number of sentinel endpoints in the subject vector has more sentinel endpoints than a threshold value (¶ 195).

Conclusion
No claims are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1671